NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                   ERIC DRAKE,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                 2018-2135, 2019-1572
                ______________________

    Appeals from the United States Court of Federal
Claims in Nos. 1:17-cv-00581-SGB, 1:18-cv-01806-NBF,
Senior Judge Nancy B. Firestone, Senior Judge Susan G.
Braden.
                ______________________

             Decided: November 13, 2019
               ______________________

   ERIC DRAKE, Dallas, TX, pro se.

    MILES KARSON, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
JOSEPH H. HUNT, STEVEN JOHN GILLINGHAM, ROBERT
EDWARD KIRSCHMAN, JR.
                 ______________________
2                                    DRAKE v. UNITED STATES




    Before PROST, Chief Judge, NEWMAN and BRYSON,
                    Circuit Judges.
PER CURIAM.
    Eric Drake appeals two decisions by the United States
Court of Federal Claims dismissing two separate cases, pri-
marily based on the same facts and the same causes of ac-
tion. The first order dismissed Mr. Drake’s first complaint
as untimely under 28 U.S.C. § 2501, and the second order
dismissed Mr. Drake’s second complaint for lack of subject
matter jurisdiction. See Drake v. United States, No. 17-
581, 2018 WL 1613869 (Fed. Cl. Apr. 3, 2018) (“Drake I”);
Vondrake v. United States, No. 18-1806, 141 Fed. Cl. 599
(Fed. Cl. 2019) (“Drake II”). 1 Because we conclude that the
Court of Federal Claims lacks subject matter jurisdiction
for both complaints, we affirm.
                                I
     On May 30, 1990, Mr. Drake was arrested by the
United States Secret Service after depositing in a Virginia
bank eight thousand dollars that the bank suspected was
illegally obtained. Following his arrest, Mr. Drake re-
mained incarcerated until August 14, 1990, when he pled
guilty to producing a false identification document under
18 U.S.C. § 1028(a)(1). 2 On October 17, 1990, the United


    1   The record includes several aliases for Plaintiff-Ap-
pellant, including the names “Eric Drake” and “E.
Vondrake” in the two underlying cases. See Drake I,
No. 17-581, 2018 WL 1613869, *1 n.2 (noting that Mr.
Drake’s aliases include “David Wayne Rogers,” “Eric von
Drake,” “Eric von Rogers,” and “Mark Fuller”). For con-
sistency, we will refer to the Plaintiff-Appellant as
Mr. Drake.
    2   At the time of Mr. Drake’s plea, 18 U.S.C.
§ 1028(a)(1) provided that “[w]hoever . . . knowingly and
without lawful authority produces an identification
DRAKE v. UNITED STATES                                     3



States District Court for the Eastern District of Virginia
convicted Mr. Drake, imposing a fine and sentencing Mr.
Drake to one hundred and forty-one days, which was time
he had already served, and twenty-four months supervised
release.
     The case now before this court is a consolidated appeal
from two separate cases filed by Mr. Drake in the Court of
Federal Claims related to his 1990 conviction. Mr. Drake
filed his first complaint at the Court of Federal Claims on
April 27, 2017, and he amended that complaint on Novem-
ber 15, 2017. Mr. Drake alleged constitutional and civil
rights violations based on what he argued was an unjust
conviction. See S.A. 7–35 3; Appellant’s Br. 7. Mr. Drake
also alleged breach of contract for the constitutional viola-
tions based on “an implied and bilateral contract with the
government of the United States” through the U.S. Consti-
tution and Bill of Rights. S.A. 11. Finally, Mr. Drake as-
serted tort claims against the government based on
intentional infliction of emotional distress and mental an-
guish. S.A. 35. The Government moved to dismiss Mr.
Drake’s complaint for lack of jurisdiction, including on the
ground that it was untimely filed after the six-year statute
of limitations provided by 28 U.S.C. § 2501. Mr. Drake op-
posed, arguing that the statute of limitations should be eq-
uitably tolled. On April 3, 2018, the Court of Federal
Claims dismissed the complaint because it was filed after
the statute of limitations had expired and was therefore
untimely under 28 U.S.C. § 2501. Drake I, 2018 WL
1613869, at *6. Mr. Drake requested reconsideration,




document or a false identification document . . . or at-
tempts to do so, shall be punished[.]” 18 U.S.C. § 1028(a)(1)
(1990).
    3   Citations to the record are to the Supplemental Ap-
pendix (“S.A.”), filed by the U.S. Department of Justice.
4                                    DRAKE v. UNITED STATES




which the Court of Federal Claims denied. Mr. Drake ap-
pealed.
     On November 16, 2018, Mr. Drake filed a second com-
plaint primarily asserting the same causes of action based
on the same facts. S.A. 53–81. In the second case,
Mr. Drake additionally alleged that his suit was timely
filed under 28 U.S.C. § 2501 because he qualified for an ex-
ception to that statute, which extends the statutory dead-
line for “a person under legal disability.” See S.A. 53. On
January 22, 2019, the Court of Federal Claims dismissed
the case sua sponte based on its finding that it lacked sub-
ject matter jurisdiction over any claim asserted. See
Drake II, 141 Fed. Cl. at 600–02. For the purposes of its
order, the Court of Federal Claims assumed that Mr.
Drake’s allegation of legal disability was sufficient to sat-
isfy the exception in § 2501. Id. at 601. Again, Mr. Drake
appealed.
    On April 18, 2019, this court consolidated Mr. Drake’s
two appeals. We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(3).
                               II
    We review the Court of Federal Claims’s determination
of its subject matter jurisdiction de novo. See Abbas v.
United States, 842 F.3d 1371, 1375 (Fed. Cir. 2016);
Holmes v. United States, 657 F.3d 1303, 1309 (Fed. Cir.
2011).
    The Tucker Act is the primary statute conferring juris-
diction on the Court of Federal Claims.          28 U.S.C.
§ 1491(a)(1); see also Taylor v. United States, 303 F.3d
1357, 1359–60 (Fed. Cir. 2002). It provides that the Court
of Federal Claims shall have jurisdiction for “any claim
against the United States founded either upon the Consti-
tution, or any Act of Congress, or any regulation of an ex-
ecutive department, or upon any express or implied
contract with the United States, or for liquidated or
DRAKE v. UNITED STATES                                     5



unliquidated damages in cases not sounding in tort.”
28 U.S.C. § 1491(a)(1). To be cognizable, a claim under the
Tucker Act must be for money damages against the United
States. United States v. Testan, 424 U.S. 392, 397–98
(1976); Smith v. United States, 709 F.3d 1114, 1115–16
(Fed. Cir. 2013). Because the Tucker Act itself “does not
create any substantive right enforceable against the
United States for money damages,” to demonstrate juris-
diction, a plaintiff must identify a separate contract, regu-
lation, statute, or constitutional provision granting such a
substantive right. Testan, 424 U.S. at 398; see also Ferreiro
v. United States, 501 F.3d 1349, 1351–52 (Fed. Cir. 2007);
Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir.
2005).
    In the two complaints central to this appeal, Mr. Drake
asserts a number of different claims against the United
States. First, Mr. Drake argues that his 1990 arrest, im-
prisonment, and conviction constitute unjust conviction.
He argues that the United States engaged in unlawful dis-
crimination on the basis of his race and that such discrim-
ination included unlawful arrest and torture, which led to
a false guilty plea and his conviction. 4 As support for a



    4   Mr. Drake alleges that he was wrongfully convicted
in 1990 and asserts that his innocence is established by a
pardon granted to him by the Governor of Louisiana. See
S.A. 52. Notwithstanding the fact that a state governor’s
pardon does not establish that Mr. Drake was unjustly con-
victed of a federal crime, see 28 U.S.C. § 2513(b); Freeman
v. United States, 568 F. App’x 892, 894 (Fed. Cir. 2014), to
the extent that Mr. Drake requests that the Court of Fed-
eral Claims review his federal criminal conviction, the
Court of Federal Claims does not have jurisdiction to re-
view criminal convictions or decisions by a federal district
court, Joshua v. United States, 17 F.3d 378, 379–80
(Fed. Cir. 1994).
6                                     DRAKE v. UNITED STATES




substantive right, Mr. Drake relies on the Fourth, Fifth,
and Fourteenth Amendments, the Privileges and Immuni-
ties Clause of Article IV, Section 2 of the U.S. Constitution,
and 42 U.S.C. §§ 1981, 1983, and 1988. The Court of Fed-
eral Claims does not have jurisdiction to render judgment
on claims arising under the Due Process Clause of the
Fourth Amendment, Brown v. United States, 105 F.3d 621,
623–24 (Fed. Cir. 1997), 5 the Due Process Clause of the
Fifth Amendment, Smith v. United States, 709 F.3d 1114,
1116 (Fed. Cir. 2013), the Privileges and Immunities
Clause of Article IV, Section 2, Ivaldy v. United States, 655
F. App’x 813, 815 (Fed. Cir. 2016), or the Equal Protection
and Due Process Clauses of the Fourteenth Amendment,
Smith v. United States, 709 F.3d 1114, 1116 (Fed. Cir.
2013). 6 The Court of Federal Claims likewise does not have
jurisdiction to entertain federal civil rights violations be-
cause the protections afforded by 42 U.S.C. §§ 1981, 1983,
and 1988 create liability only when injury occurs under
state law. See 42 U.S.C. §§ 1981, 1983, 1988; see also Wil-
son v. United States, 566 F. App’x 913, 915 (Fed. Cir. 2014);



    5   To the extent that Mr. Drake alleges constitutional
violations against federal agents in their personal capacity,
the Court of Federal Claims does not have jurisdiction over
actions against individual federal agents. Brown, 105 F.3d
at 624.
    6   On appeal, Mr. Drake argues that his second com-
plaint alleged constitutional violations under the Seventh
Amendment. Appellant’s Br. 7. Neither of Mr. Drake’s
complaints before the Court of Federal Claims included an
allegation of a Seventh Amendment violation. See S.A. 7–
35, 53–81. But even if they had, the Seventh Amendment
is not money-mandating and, like Mr. Drake’s other
claims, does not confer jurisdiction on the Court of Federal
Claims. See United States v. Sherwood, 312 U.S. 584, 587
(1941); Fisher, 402 F.3d at 1174.
DRAKE v. UNITED STATES                                     7



Maxberry v. United States, 722 F. App’x 997, 1001 (Fed.
Cir. 2018).
     Mr. Drake also asserts that the United States violated
his Sixth Amendment rights by manufacturing evidence
against him and failing to provide him with his Miranda
rights. See generally Miranda v. Arizona, 384 U.S. 436
(1966). The Court of Federal Claims, however, does not
have jurisdiction to render judgment on claims against the
United States based on the Sixth Amendment because it is
not money mandating. Maxberry, 722 F. App’x at 1000;
Milas v. United States, 42 Fed. Cl. 704, 710 (Fed. Cl. 1999),
aff’d 217 F.3d 854 (Fed. Cir. 1999).
    Mr. Drake further asserts that during his imprison-
ment, the Government improperly denied him bail in vio-
lation of the Eighth Amendment. The Court of Federal
Claims also does not have jurisdiction to render judgment
on violations of the Eighth Amendment because it is not
money mandating. Trafny v. United States, 503 F.3d 1339,
1340 (Fed. Cir. 2007).
    Next, Mr. Drake argues that these alleged constitu-
tional violations are a breach of his “implied and bilateral
contract with the government of the United States”
through the U.S. Constitution and Bill of Rights. The
Court of Federal Claims does not have jurisdiction to con-
sider contracts implied in law. Hercules Inc. v. United
States, 516 U.S. 417, 423–24 (1996); Trauma Serv. Grp. v.
United States, 104 F.3d 1321, 1324–25 (Fed. Cir. 1997).
Thus, even if there were a legal basis for Mr. Drake’s reli-
ance on the U.S. Constitution as an implied contract, the
Court of Federal Claims would nonetheless lack jurisdic-
tion over his claim.
     Finally, Mr. Drake alleges that the Government’s ac-
tions related to his 1990 conviction intentionally inflicted
emotional distress and mental anguish. These allegations
are tort claims over which the Tucker Act expressly prohib-
its jurisdiction by the Court of Federal Claims. 28 U.S.C.
8                                    DRAKE v. UNITED STATES




§ 1491(a)(1); see also Keene Corp. v. United States, 508 U.S.
200, 214 (1993). To the extent Mr. Drake’s claims are
based on alleged torture likewise the Court of Federal
Claims does not have jurisdiction. Sheldon v. United
States, 742 F. App’x 496, 501 (Fed. Cir. 2018). 7
     On appeal, Mr. Drake’s arguments relate to whether
his complaints were timely filed under 28 U.S.C. § 2501.
Because the Court of Federal Claims does not have juris-
diction with respect to any of Mr. Drake’s claims regardless
of whether they were timely filed, we do not reach
Mr. Drake’s arguments related to § 2501. 8 We therefore
affirm the Court of Federal Claims’s dismissal in each of
the cases below.
                         AFFIRMED
                             COSTS
    The parties shall bear their own costs.




    7    We do not hold that the Court of Federal Claims
has no authority to consider constitutional arguments in
claims where the court’s jurisdiction is established by stat-
ute; for example, in Tucker Act claims in which a constitu-
tional argument such as a due process argument is
presented with respect to the merits of the claim. We hold
only that the Court of Federal Claims did not have juris-
diction over the constitutional violations in this case.
    8    Because we find that the Court of Federal Claims
lacked jurisdiction for each claim asserted by Mr. Drake,
we also deny Mr. Drake’s pending motion to supplement
the joint appendix. See Drake I, No. 18-2135, ECF No. 15
(Fed. Cir. June 10, 2019).